DETAILED ACTION
1.          Claims 1-26 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 6/25/2020 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
6.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.           This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: feature extractor and Doppler spread estimator in claims 14 and 20-22, and an SNR extractor and a predictor selector in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

8.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.          Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     a) Claim 1 recites “the features comprising a channel correlation estimated based on a reference signal in a current slot”. It is unclear to what “a current slot” is referring.
     b) Claim 1 recites “the estimated channel correlation indicating a rate of change of the wireless channel over time”. It is unclear to what “a rate of change” is referring.
     c) Claim 1 recites “each Doppler shift predictor being trained on a portion of the training data corresponding to a different portion of the training data”. The claim language is ambiguous since “the training data” includes both a portion and a “different” portion. The Doppler shift predictors are trained on training data of: 1) an SNR range, 2) a Doppler shift range, 3) a portion of training data, and 4) a different portion of training data.

     e) Claim 3 recites “…based on one or more reference signals in one or more previous slots”. It is unclear to what “one or more previous slots” is referring.
     f) Claim 5 recites “a lower bound” and “an upper bound”. It is unclear how the bounds or boundaries are determined for a sub-range of a range of an SNR.
     g) Claim 6, dependent upon claim 5, does not satisfy the deficiencies of the rejected base claim and is also rejected.
     h) Claim 12 recites “computing one or more probabilities that the features correspond to each of one or more ranges of Doppler shifts.” It is unclear which element corresponds to each of one or more ranges of Doppler shifts: probabilities or features.
     i) Claim 14 recites “the features comprising a channel correlation estimated based on a reference signal in a current slot”. It is unclear to what “a current slot” is referring.
     j) Claim 14 recites “the estimated channel correlation indicating a rate of change of the wireless channel over time”. It is unclear to what “a rate of change” is referring.
     k) Claim 14 recites “each Doppler shift predictor being trained on a portion of the training data corresponding to a different portion of the training data”. The claim language is ambiguous since “the training data” includes both a portion and a “different” portion. The Doppler shift predictors are trained on training data of: 1) an SNR range, 2) a Doppler shift range, 3) a portion of training data, and 4) a different portion of training data.
     l) Claims 15-26, dependent upon claim 14, do not satisfy the deficiencies of the rejected base claim and are also rejected.

     n) Claim 18 recites “a lower bound” and “an upper bound”. It is unclear how the bounds or boundaries are determined for a sub-range of a range of an SNR.
     o) Claim 19, dependent upon claim 18, does not satisfy the deficiencies of the rejected base claim and is also rejected.     

Claim Rejections - 35 USC § 102
10.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.         Claims 1-3, 10, 14-16, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States patent Application Publication 2014/0071843 A1 to Noune (hereinafter “Noune”).
            Regarding Claim 1, Noune discloses a method for estimating Doppler spread of a wireless channel comprising: 
     extracting, by a processing circuit of a radio receiver, one or more features from a received signal, the features comprising a channel correlation estimated based on a reference signal in a current slot (Noune: [0009-0010], [0019], and [0026-0028] – corresponds to receiving a signal and determining a correlation function (summation) based on a reference signal.), the estimated channel correlation indicating a rate of change of the wireless channel over time (Noune: [0006-0007] – considered as what is well-known in the art as rate of change of Doppler shift, or Doppler spread. See also [0046-0047].); and 
     computing, by the processing circuit, a Doppler spread of the wireless channel by supplying the features to one or more Doppler shift predictors trained on training data (Noune: interpreted to correspond to calculating a Doppler frequency estimation (prediction/approximation) based on a weighted sum of correlations as described by Noune in at least [0019], [0026-0028], [0042-0044] (describing an estimation being “trained” in terms on an input structure that filters newer samples to a correlation function that is filtered to a mean value of an input correlation function.), and [0058-0059].) across a training signal-to-noise ratio (SNR) range (Noune: [0009-0010], [0023], and [0056-0058] – Doppler estimation includes determining SNR over a range of dB values and including a range of velocities.) and across a training Doppler shift range (Noune: [0006-0007] – considered as what is well-known in the art as rate of change of Doppler shift range. See also [0019-0020] and [0059-0061] – further described with respect to a Doppler distortion over a Doppler frequency range.), each Doppler shift predictor being trained on a portion of the training data corresponding to a different portion of the training data (Interpreted to correspond 
            Regarding Claim 2, Noune discloses the method of claim 1, wherein the estimated channel correlation comprises a single infinite-impulse response-filtered channel correlation (Noune: [0057-0058] – corresponds to “the Doppler estimate [being] updated every 80 milliseconds, where an infinite impulse response (IIR) coefficient of 1/64 is used for averaging”.).
            Regarding Claim 3, Noune discloses the method of claim 1, wherein the features comprise one or more estimated channel correlations based on one or more reference signals in one or more previous slots (Noune: [0026-0028] and [0046-0049] – corresponds to determining the Doppler estimate according to one or more reference signals implemented in one or more slots.).
            Regarding Claim 10, Noune discloses the method of claim 1, wherein the training SNR range of the training data is larger than an operating SNR range of the radio receiver (Noune: [0009-0010], [0023], and [0056-0058] – Doppler estimation includes determining SNR over a range of dB values and including a range of velocities, wherein the range suggests the inclusion of an operating SNR.).

            Claims 14-16 and 23, directed to a device with means-plus-function language embodiment of claims 1-3 and 10, recite similar features as claims 1-3 and 10, respectively, and are therefore rejected upon the same grounds as claims 1-3 and 10. Please see above rejection of claims 1-3 and 10. Noune discloses the “feature extractor” and “Doppler spread estimator” in at least Figure 1 with [0013] and [0020] as a receiver, estimation unit, and one or more filters.            

Claim Rejections - 35 USC § 103
13.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.         Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Noune in view of United States Patent Application Publication 2020/0304259 A1 to Ihalainen et al. (hereinafter “Ihalainen”).
            Regarding Claim 4, Noune discloses the method of claim 1, but does not expressly disclose wherein the reference signal is a tracking reference signal.
            However, Ihalainen discloses a reference signal is a tracking reference signal (Ihalainen: [0040-0042] – corresponds to determining a Doppler estimation that includes receiving a phase tracking reference signal (PT-RS).).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Noune in view of Ihalainen to include tracking reference signals for the reasons of improving spectral efficiency in networks (Ihalainen: [0005]).
            Claim 17, dependent upon claim 14, recites similar features as claim 4 and is therefore rejected upon the same grounds as claim 4. Please see above rejection of claim 4.

18.        Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Noune in view of United States Patent Application Publication 2019/0353800 A1 to Nirula et al. (hereinafter “Nirula”).
           Regarding Claim 11, Noune discloses the method of claim 1, wherein Doppler estimates are based on statistical parameters (suggesting modeling), but does not expressly disclose wherein each of the Doppler shift predictors is trained to compute a predicted Doppler shift based on a regression model.
            However, Nirula discloses Doppler shift predictors is trained to compute a predicted Doppler shift based on a regression model (Nirula: [0055-0056] and [0079-0082] – corresponds generating a Doppler prediction model based on various regression analysis techniques through machine learning.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Noune in view of Nirula to use regression models for the reasons of reducing measurement inaccuracies in Doppler frequency shifts (Nirula: [0003]).
            Claim 24, dependent upon claim 14, recites similar features as claim 11 and is therefore rejected upon the same grounds as claim 11. Please see above rejection of claim 11.

19.         Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Noune in view of United States Patent Application Publication 2021/0278523 A1 to .
            Regarding Claim 13, Noune discloses the method of claim 1, but does not expressly disclose wherein each of the Doppler shift predictors is a multi-layer perceptron.
            However, Urtasum discloses Doppler shift predictors is a multi-layer perceptron (Urtasum: [0026] and [0036] – corresponds to determining Doppler shifts based on inputs to a multi-layer perceptron.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Noune in view of Urtasum to use multi-layer perceptron for the reasons of accurately predicting velocities of moving objects (Urtasum: [0003]).
            Claim 26, dependent upon claim 14, recites similar features as claim 13 and is therefore rejected upon the same grounds as claim 13. Please see above rejection of claim 13.

Allowable Subject Matter
20.         Claims 5-9, 12, 18-22, and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
21.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

22.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US Patent 10,111,152 B2 to Axmon et al. at col. 2, line 61 through col. 3, line 6 and claims 1 and 6;
US PGPub 2009/0067558 A1 to Mourad at [0026-0029], [0069-0070];
US PGPub 2010/0109938 A1 to Oswald et al. at [0010], [0397], [0412], [0442], [0451], [0467], [0572];
US PGPub 2011/0287778 A1 to Levin et al. at [0108-0109], [0137];

US PGPub 2019/0096209 A1 to Chen et al. at [0023-0024], [0049-0050], [0056-0060], [0063-0064], [0156];
US PGPub 2019/0204409 A1 to Booji et al. at [0003-0004], [0047], [0052], [0065-0066];
US PGPub 2020/0052931 A1 to Fechtel at [0038] and [0144];
US PGPub 2020/0142029 A1 to Brooker et al. at [0040], [0069], [0113-0117], [0122];
US PGPub 2020/0266910 A1 to O’Shea et al. at [0002-0005], [0023-0030], [0050-0061], [0099-0106]; and
US PGPub 2020/0400821 A1 to Baker et al. at [0053], [0070], [0076], [0082], [0101], [0170].
 
23.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 25, 2022